Citation Nr: 0413231	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  99-03 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
condition.  

2.  Entitlement to service connection for a cervical spine 
condition.  

3.  Entitlement to service connection for residuals of a 
right knee injury.  

4.  Entitlement to service connection for residuals of a 
brain injury.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 rating 
decision of the Indianapolis, Indiana, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the 
aforementioned claims.  The RO received a notice of 
disagreement (NOD) from the veteran in December 1998.  A 
statement of the case (SOC) was issued in January 1999.  The 
veteran submitted a substantive appeal (VA Form 1-9) in 
February 1999.  In April 2002, the veteran testified at a 
personal hearing before a hearing officer at the RO.  In 
August 2003, he provided testimony before the undersigned at 
a videoconference hearing between Indianapolis, Indiana, and 
Washington, DC.  

The veteran initially was represented by a private attorney.  
In May 1999, the private attorney withdrew his power of 
attorney, no longer representing the veteran.  The veteran is 
now unrepresented in this matter.  


REMAND

This case is remanded to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required.

The veteran contends, in essence, that service connection is 
warranted for lumbar and cervical spine disorders, residuals 
of a right knee injury, and residuals of a brain injury, 
based upon service incurrence.  He maintains that all of 
these injuries occurred as a result of an automobile accident 
that occurred in service.  

The veteran testified at his RO hearing in April 2002 that he 
was in the automobile accident two months prior to service 
discharge.  At his August 2003 videoconference hearing, he 
testified that he was involved in the accident approximately 
three months prior to his service separation.  Although his 
separation examination was held in July 1967, and indicated 
that he had occasional low back pain, the National Personnel 
Records Center (NPRC) checked for morning reports for 
September 1967.  If the accident occurred two or three months 
prior to discharge, the morning reports should have been 
searched for July 1967 or August 1967.  These records should 
be checked.  

The veteran also testified at both his RO hearing and his 
videoconference hearing that he was treated shortly after 
service by a plant physician.  During his RO hearing, he 
indicated that the physician's name was Dr. Kuntz.  At his 
videoconference hearing, he stated that the physician's name 
was Dr. Koonz.  The physician was the company doctor for his 
employer, Owens Illinois Glass Company.  In any event, these 
records should be sought.  The veteran should be asked to 
give the doctor's appropriate name and address so that the RO 
may attempt to obtain records from him in compliance with the 
duty to assist.  

Finally, in connection with this claim, the veteran was 
provided VA examinations in December 1997.  The VA examiner 
who evaluated the veteran for his possible brain trauma 
indicated, in pertinent part, that the veteran should be 
evaluated by a neurologist.  This has not been done.  The 
other examinations performed in connection with the veteran's 
spinal complaints and his right knee did not provide 
meaningful nexus opinions.  The veteran should undergo all of 
these examinations for VA purposes to ascertain the nature of 
any current disability associated with the veteran's cervical 
and lumbar spines, right knee, and brain trauma to obtain an 
opinion as to whether any current disability may be linked to 
the veteran's service.   

Accordingly, the case is REMANDED for the following:

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
38 C.F.R. § 3.159 are fully complied with 
and satisfied, including notifying the 
veteran what evidence he needs to submit 
and what evidence will be obtained by VA.  
He should also be asked to provide any 
evidence he has in his possession 
regarding his residuals of a lumbar or 
cervical back injury, right knee injury, 
or brain injury.  

2.  The RO should request the veteran 
provide the names and addresses of the 
company doctor, (apparently Dr. Kuntz or 
Dr. Koonz), who he claimed treated him 
for his spine, and knee conditions after 
service, as well as the full address of 
the company at which the veteran worked 
at the time.  After obtaining an 
appropriate release of information, the 
RO should write to the addresses the 
veteran provides and attempt to obtain 
any copies of records they have related 
to the veteran's spine disability, knee 
disorder, or brain trauma.  Associate all 
correspondence and any records received 
with the claims file.  All efforts to 
obtain these records should be fully 
documented.  

3.  The RO should contact the NPRC and 
request they search the July and 
August 1967 morning reports of the 
veteran's unit (or other logical sources) 
that may reflect the veteran's 
involvement in a privately owned vehicle 
accident in which the veteran was a 
passenger in July or August 1967.  The 
veteran's service personnel records 
should also be obtained and associated 
with the claims folder.  The veteran's 
unit was apparently, B Battery, 3rd MSL 
Bn., 79th Artillery.  Likewise, any 
clinical records relating to the veteran 
for any in-patient care he may have 
received at any U.S. Military Hospital 
(presumably the 24th General Hospital) 
that would have served soldiers assigned 
to B Battery, 3rd MSL Bn., 79th 
Artillery, APO NY 09169 in July or August 
1967 should be obtained if possible.

4.  The veteran should be advised that he 
may provide alternative types of evidence 
to show that residuals of a back injury, 
right knee injury, or brain injury were 
present proximate to service, including 
statements from former employers, 
supervisors, co-workers, or 
acquaintances, or written opinions from 
private physicians or health care 
providers, and the like.  

5.  Schedule the veteran for an 
appropriate VA orthopedic and VA 
neurological examination to determine the 
nature and etiology of any disability 
affecting any segment of the veteran's 
spine, right knee and brain.  All 
indicated studies should be performed.  
The claims folder should be provided to 
and reviewed by the examiner(s).  The 
examination report should indicate that 
the review has been accomplished.  Based 
on examination findings, historical 
evidence, and medical principles, the 
examiner(s) should provide a medical 
opinion as to the etiology of any current 
spine disability or right knee disorder 
and in particular, whether it is likely, 
unlikely or at least as likely as not to 
be related to the veteran's military 
service, including any incident in which 
the veteran was involved that could have 
produced the lacerations depicted in 
photographs the veteran submitted.  The 
VA neurologist should be asked if it is 
likely, unlikely or at least as likely as 
not that any residuals of a brain injury 
are related to the veteran's military 
service, including any incident in which 
the veteran was involved that could have 
produced the lacerations depicted in 
photographs the veteran submitted.  A 
rationale should be given for any opinion 
rendered.  

6.  The claim should then be re-
adjudicated and if the benefits sought on 
appeal remain denied, the veteran should 
be furnished a supplemental statement of 
the case.  After an appropriate period of 
time to respond, the case should then be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




